Mr. Justice Gary on petition for rehearing. Since the original opinion was filed the appellant applied for leave to file an addition to the record from the Circuit Court, nunc fro tunc. The “ tunc ” was denied, but if it had been granted the addition is a mere nullity, being an order, entered upon the record below, that certain amendments be made to the bill of exceptions. A bill of exceptions can not be made by an order, however specific, entered by the clerk upon the record, and it logically follows that no addition to a bill can be thus made. Wright v. Griffey, 146 Ill. 394; S. C., 44 Ill. App. 115. Without the exhibits the propositions of law are not shown to have any relevancy to the case, and in the abstract it does not appear that the refusal of them was excepted to. Parry v. Arnold, 33 Ill. App. 622. “ The appellant’s abstract shows no such objection or exception, and said abstract must, as against the appellant, be deemed to be sufficiently full and accurate to present all the errors upon which it now relies.” Chi., Peo. & St. L. Co. v. Wolf, 137 Ill. 360-4. The appellant in the petition for rehearing, regards our concession of “ a reasonable inference ” as an acknowledgment'that the bill is certain “ to a certain intent in general ” in the language of the books, and therefore that it stands the test 6í as a pleading of the party ” laid down in Rogers v. Hall, 3 Scam. 5; but pleadings “ must advance their positions of fact in an absolute form, and not leave them to be collected by inference and argument only.” Stephen’s Pleadings, 384. An inference, not irresistible, is but conjecture more or less probable, and is no more reasonable here than in Stock Quotation, etc., v. Board of Trade, 144 Ill. App. 370, S. C., 44 Ill. App. 358, though the bill is nearer the mark here than there. Glass v. Murphy, 4 Ind. App. 530, as to exhibits to code pleadings, is not much authority for the frame of bills of exceptions. The petition must be denied.